F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          OCT 31 2003
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    AHMED ABDELSAMED,

                Plaintiff-Appellant,

    v.                                                   No. 02-1504
                                                  (D.C. No. 01-N-1774 (CBS))
    UNITED STATES OF AMERICA;                              (D. Colo.)
    GREGORY JOHN HOCK;
    STEVEN TAFFET; CHRISTINE
    JOBIN; JEAN DUBOFSKY; STATE
    OF COLORADO; COUNTY OF
    EL PASO,

                Defendants-Appellees.


                            ORDER AND JUDGMENT            *




Before HARTZ , BALDOCK , and McCONNELL , Circuit Judges.



         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Plaintiff Ahmed Abdelsamed, appearing        pro se , appeals the district court’s

order dismissing his complaint because he did not satisfy the pleading

requirements of Fed. R. Civ. P. 8(a), or state any legally cognizable claim. In his

105-page complaint (including its seven attached appendices), plaintiff alleges

a convoluted conspiracy by the United States of America; the State of Colorado;

the County of El Paso, Colorado; his prior trial and appellate attorneys, Steven

Taffet and Jean Dubofsky, his court-appointed conservator, Gregory John Hock;

and Mr. Hock’s counsel, Christine Jobin, to violate criminal laws, to obtain his

property by wrongful means, to violate his constitutional rights, and to hide their

alleged misdeeds from the courts. We affirm.

       Plaintiff was awarded more than $1 million in a 1987 lawsuit against

his disability insurer.   See generally Hock v. New York Life Ins. Co.    , 876 P.2d

1242 (Colo. 1994). The damage award was ultimately deposited in federal court

via an interpleader action. In 1995, a federal district court approved the

disbursement of a portion of those funds to the United States and to the individual

defendants in this case in a manner consistent with previously negotiated

settlement agreements. The essence of plaintiff’s complaint is that these funds

were improperly disbursed.

       In a comprehensive, thirty-seven page report adopted by the district court,

the magistrate judge recommended dismissing plaintiff’s complaint for failure to


                                            -2-
satisfy the requirements of Rule 8(a) by providing the defendants with “fair

notice” of his claims “and the grounds upon which [they] rest[ ],”      Conley v.

Gibson , 355 U.S. 41, 47 (1957), and for failure to state any legally cognizable

claim. The report, which is attached to the district court’s order of dismissal,

included a detailed recitation of the relevant factual background.      See Abdelsamed

v. United States , No. Civ. A. 01-N-1774(CBS), 2002 WL 31409521, at *5-7

(D. Colo. Sept. 17, 2002) (unpublished disposition). The magistrate judge went to

great lengths to construe plaintiff’s complaint liberally, although the complaint is,

as the magistrate judge accurately found, “unintelligible,” and “vague and

virtually unreadable.”   Id. at *10 (quotations omitted). The magistrate judge

reviewed all of the possible claims asserted by the plaintiff and articulated, point-

by-point, the many reasons why plaintiff’s allegations against the different

defendants were legally insufficient to state any claim.      Id. at *11-22.

       Further, the magistrate judge outlined plaintiff’s three previous lawsuits

arising from, or related to, the 1995 disbursement, all of which had previously

been dismissed because of plaintiff’s repeated failure to satisfy the requirements

of Rule 8(a). Id. at *7. See Abdelsamed v. United States       , 31 Fed. Appx. 632

(10th Cir. Mar. 27, 2002) (affirming dismissal and prohibiting plaintiff from

filing further actions related to these claims without explicit permission from the

district court), cert. denied , 123 S. Ct. 1798 (2003);    Abdelsamed v. United States ,


                                            -3-
13 Fed. Appx. 883 (10th Cir. July 17, 2001) (affirming dismissal);    Abdelsamed v.

Colorado , 6 Fed. Appx. 771 (10th Cir. Mar. 26, 2001) (same).

       We cannot improve upon the careful, thorough, and able evaluation

and analysis of the magistrate judge. Plaintiff has not articulated any

comprehensible argument why the district court erred in dismissing his complaint.

Accordingly, we affirm the judgment of the district court for substantially the

same reasons set forth in the magistrate judge’s Report and Recommendation

dated July 23, 2002. We note that, based on plaintiff’s history of filing vexatious

pro se pleadings, and in order to enforce the filing restrictions this court imposed

in Abdelsamed , 31 Fed. Appx. at 633, the district court enjoined plaintiff from

proceeding as a proponent of any claim in the United States District Court for

the District of Colorado without representation of a licensed attorney, unless he

first obtains permission of that court to proceed   pro se . We find no abuse of

the district court’s discretion in this regard.

       Plaintiff’s motion to “Appoint an Independent Panel from a different

Circuit” is DENIED. His motions to file a corrected opening brief and to file




                                             -4-
replies out-of-time are GRANTED. The judgment of the district court is

AFFIRMED.


                                                 Entered for the Court



                                                 Bobby R. Baldock
                                                 Circuit Judge




                                      -5-